DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment for application 17/423,103 as filed on 17 Mar 2022 in which claim status is: 
Pending Claims: 1-4, 6-14 and 16-20
Amended Claims: 1, 6-7, 10-11, 16-17 and 20
Canceled Claims: 5 and 15
Of the claims under examination, claims 1 and 11 are independent. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 03/16/2022 and 01/28/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
Applicant’s amendments and remarks dated 03/17/2022 regarding subject matter eligibility under 35 U.S.C. 101 have been fully considered and are persuasive. Accordingly, the rejection is withdrawn. In clarifying the record, examiner notes improvement in view of reduced program states, e.g. 50% reduced program states, and whereby the technical solution is plurality of context vectors with bi-directionality among a plurality of recurrent neural networks for state-wise program execution traces. 
Applicant’s remarks dated 03/17/2022 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Updated search and consideration is given to reflect present claim status.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-9, 11-12, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Wang et al., “Dynamic Neural Program Embeddings for Program Repair”, hereinafter Wang, arXiv:1711.07163v1, in view of 
Loyola et al., US Patent No 11,061,805B2 hereinafter Loyola, and further in view of 
Wan et al., “Improving Automatic Source Code Summarization via Deep Reinforcement Learning” hereinafter Wan.
With respect to claim 1, Wang discloses: 
A method {Wang Figs 3-5 with algorithms/modeling is method} comprising: 
2receiving a plurality of execution traces of a program, each execution trace 3comprising a plurality of variable values {Wang Figs 1-5 illustrate input, described [P.5 ¶1] “execution traces extracted for all its variables”. For example, [P.2] “execution traces for the input vector A = [8, 5, 1”}; 
4encoding, by a first recurrent neural network, the plurality of variable 5values to generate a plurality of program states for each execution trace {Wang [P.5 ¶3] “State Trace Embedding… we first use one RNN to encode each program state” further detailed [Sect.4 P.5-6]}; 
8encoding, by a second recurrent neural network, the reduced set of 9program states to generate a plurality of executions for the program {Wang [P.5 ¶3] “second RNN” further detailed as [P.6 Sect4.2] “another RNN encoder to obtain the program embedding”. Reduction of states is interpreted as Eqs.12-13 with operand “ ʘ ” and/or pooling [P.6 Last¶]}; 
10pooling the plurality of executions to generate a program embedding {Wang discloses pooling per Equations 3 and 13, described [P.5 ¶2, 4] “perform max pooling on the final states of the same RNN to obtain the program embedding… perform an average pooling on the final states of all RNNs obtain the program embedding”}; and 
11predicting semantics of the program using the program embedding in order to classify the program {Wang [P.2 Last¶ - P.3 ¶2] “novel semantic program embedding that is learned” wherein learning comprises using [P.5 ¶2] “softmax regression to make the predictions” as illustrated per architecture Figs 3-5}.
	However, Wang does not disclose at least per amendment. 
Loyola teaches: 
6determining, by a bi-directional recurrent neural network, a reduced set of 7program states for each execution trace from the plurality of program states {Loyola discloses [Col5 Lines 50-66] “bidirectional LSTM” wherein LSTM is a type of recurrent neural network. The reduction of states is interpreted as operations of Eqs.6-7 at [Col7 Lines22-25] and the use data pertains to code changes for tokenized executable programs, see Figs 2, 9 or [Col6]}; 
wherein determining the reduced set of program states comprises: 
	computing a forward sequence from the plurality of program states {Loyola discloses [Col5 Lines50-60] computes forward sequence denoted h with fwd arrow over hidden program states}; 
	computing a backward sequence from the plurality of program states {Loyola discloses [Col5 Lines50-60] computes backward sequence denoted h with backward arrow over hidden states}; 
	for each program state in the plurality of program states: 
		determining a forward context vector from the forward sequence {Loyola per [Col5 Line66 – Col6 Line10] determines global attention a from u, u being a vector encoding of the hidden program state h where index/subscript hl is understood to denote corresponding forward pass. Examiner notes throughout the art, the terms attention and context are analogous}; 
		determining a backward context vector from the backward sequence {Loyola [Col5 Line66 – Col6 Line10] determines global attention a from u, u being a vector encoding of the hidden program state h where where index/subscript hl is understood to denote the corresponding backward pass}; and
		determining, based on at least the forward context vector and the backward context vector, to include the program state in the reduced set of program states {Loyola Eq.8 [Col7] determines by learning unified feature representation from the already noted variables and where reduction of states is interpreted as Eqs. 6-7. This limitation is also noted with regard to evidentiary support below per Wan-}; 
	Loyola is directed to learning code representations with neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail Wang’s back-propagation [P.7 Last¶] so as to comprise the techniques of Loyola for the motivation “in order to allow feature learning process 406 to learn the specific parts of the sequences that have more expressive power during classification” (Loyola [Col5 Lines63-66]).
Finally, additional support is noted for final limitation of determining in regards to Loyola. Particularly, in resolving a plurality of context vectors the reference Wan is noted at [P.401-02 Sect5.1.1] and illustrated Fig 4, introduced [P.399-400 Sect2.2]. The significance is that hybrid attention is known so as to summarize/concatenate from t-th context vector such as in Eq.12 illustrated Fig 4. Wan is directed to learning code representations with recurrent neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to further resolve the attention mechanism of Loyola according to the hybrid architecture of Wan for the motivation of attending to both structure and sequence representations of code (Wan [P.401 Sect5.1.1 ¶1]).

With respect to claim 2, the combination of Wang, Loyola and Wan teaches the method of claim 1, wherein 
	predicting semantics of the program comprises returning a probability of one of a list of program functionalities {Wang discloses softmax which is probabilistic prediction over real numbers, see [P.5-6] noting hP ∈ ℝk, where subscript P denotes program trace functionalities and data being sequence-based is list}.

With respect to claim 4, the combination of Wang, Loyola and Wan teaches the method of claim 1, wherein 
	each execution trace in the plurality of execution traces is generated with randomly generated inputs {Wang [P.7 ¶4] “We adopt random initialization for the weight initialization” emphasis random initialization, as weights are applied to the execution traces}.

Claim 5 (Canceled).

With respect to claim 8, the combination of Wang, Loyola and Wan teaches the method of claim 1, wherein 
	predicting semantics is performed with an output of a softmax function {Wang illustrates softmax Figs 3-5 and describes key insight as capturing semantics, [P.3 ¶5], [P.6 ¶1]}.

With respect to claim 9, the combination of Wang, Loyola and Wan teaches the method of claim 1, wherein 
	the program has been mutated {Wang [P.7 ¶3] “mutate all the correct programs”}.

With respect to claim 11, the rejection of claim 1 is incorporated. The scope of claim differing as computer hardware to perform the mirrored functionality of claim 1. Loyola Fig 5 illustrates computer executable environment which is described throughout with processor, memory and executable instruction see e.g., [Col10 Lines329-31], [Col15 Lines48-67], [Col16 Lines57-67].
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform the functionalities of Wang using computer elements disclosed by Loyola as obvious to try among finite ways of implementing computer functionality. The performance vis-à-vis generic computer elements is generally understood among skilled artisans and merely describes elements routinely found in most modern patent literature of the computer arts.

Claims 12 and 14 are rejected for the same rationale as claims 2 and 4, respectively.
Claim 15 (Canceled).
Claims 18 and 19 are rejected for the same rationale as claims 8 and 9, respectively. 

Claims 3, 7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Loyola and Wan in view of: 
Alon et al., “Code2Seq: Generating Sequences from Structured Representations of Code” hereinafter Alon, arXiv:1808.01400v3.
With respect to claim 3, the combination of Wang, Loyola and Wan teaches the method of claim 1, wherein 
	there are 50% fewer states in the reduced set of program states than in the plurality of program states {Alon [P.5 Sect.4 ¶2] “We apply a recurrent dropout of 0.5 on the LSTM”}.
	Alon is directed to learning code representations with recurrent neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to reduce states to half by applying the dropout so specified by Alon as applying known techniques to known methods to yield predictable results and/or to accommodate data size (Alon [P.5 Sect.4 ¶2]).

With respect to claim 7, the combination of Wang, Loyola and Wan teaches the method of claim 1, wherein 
	determining to include the program state in the reduced set of program states is performed by a multi-layer perceptron {Alon [P.3 ¶1] “A standard approach is to pass ct and ht through a multi-layer perceptron (MLP)” emphasis being standard approach for state-based model}. 
A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize MLP disclosed by Alon in combination as applying known techniques to known methods to yield predictable results. The level of experimentation is resolved by Alon as amounting to standard practice.

With respect to claim 10, the combination of Wang, Loyola and Wan teaches the method of claim 1. Alon teaches wherein 
	the method is optimized to minimize a cross-entropy loss and minimize the number of program states in the reduced set of program states {Alon [P.5 Sect.4 ¶2] “optimize the cross-entropy loss” for a state-based model where concatenation is reduced states [P.4 Last¶]}. 
A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to minimize the cross-entropy loss disclosed by Alon in combination as applying known techniques to known methods to yield predictable results and/or so as to characterize each embedding as a learned representation (Alon [P.4 ¶1-2]).

Claim 13 is rejected for the same rationale as claim 3.
Claim 17 is rejected for the same rationale as claim 7.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Loyola and Wan in view of: 
Zhang et al., “GaAN: Gated Attention Networks for Learning on Large and Spatiotemporal Graphs” hereinafter Zhang, arXiv: 1803.07294v1
With respect to claim 6, the combination of Wang, Loyola and Wan teaches the method of claim 1, wherein 
	determining the forward context 2vector comprises pooling a subset of components of the forward sequence, the subset 3of components of the forward sequence comprising information from a first s-1 program 4states, and wherein determining the backward context vector comprises pooling a 5subset of components of the backward sequence, the subset of components of the 6backward sequence comprising information from a last m-s program states {Loyola teaches pooling for bidirectional attentional networks with encoding vectors and program states [Col5 Line62]}.
 	However, in arriving at functionality, consideration of the context vectors (attention mech) over pooling operations elicits an operation that is read in light of the specification, particularly [0069].
	Zhang teaches multi-headed and gated attention with aggregator having poolavg and poolmax using operation per Eq (3) [Sect.4 P.4] with operand equivalent to that set forth in the specification. Zhang further describes the computation as element-wise and suggests that many designs are possible with such a network.
	Zhang is directed to modeling with recurring attentional networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the aggregator operation teachings of Zhang in combination for the motivation of addressing that “not all of these subspaces are equally important… Feeding the output of an attention head that captures a useless representation can mislead the model’s final prediction” (Zhang [P.3 Sect4.2 ¶1]).

Claims 16 is rejected for the same rationale as claim 6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang et al., US Patent 11,256,487B2 “Vectorized Representation Method of Software Source Code” Wang (Xu) Beijing discloses Bi-RNN and GRU with max-pooling see Fig 1. This reference is considered highly pertinent in its entirety.













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124